DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/17/22; 8/20/20 has/have been acknowledged and is/are being considered by the Examiner.
Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive. The Applicant argues that Toth fails to disclose that the device is placed in the perineal region. The Examiner respectfully disagrees. It is noted that the claim is a device claim and the exact positioning is an intended use and only requires the ability to perform the recited intended use. In this case the device of Toth is sized and shaped to fit the perineal region. The device also is flexible and includes an adhesive layer to attach the device to the skin and is therefore capable of being attached to the perineal region during intercourse.  Further, the device of Toth provides stimulation using the same claimed parameters.  Since the device of Toth is capable of each and every intended use, it reads on the claim.  It is noted that the claim is silent as to the specific stimulation parameters, device size and attachment means.  It is further noted that the addition of these limitations to the claim may distinguish the claimed invention over the prior art.  
The Applicant’s further argue that the combination of Toth and Lee fails to provide for an attachment element to secure the device to perineum during sexual intercourse. The Examiner respectfully disagrees.  Toth clearly discloses that the device includes an adhesive backing for attaching the device to the skin.  It is further noted that the claim is silent as to the attachment means and therefore, the adhesive for attaching the flexible device to the skin reads on the claim language.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 52-64 and 70-71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toth et al. (U.S. Pub. 2015/0335288 hereinafter “Toth”).
Regarding claim 1, Toth discloses a device for electrifying nerves and/or muscles of the perineum tissue (e.g. ¶¶208, 380 and 465), comprising: a housing shaped and sized to be attached to a perineum surface of a subject between a posterior aspect of the scrotum and the anus of said subject (e.g. 801; ¶¶208, 380 and 465; “only requires that it is sized and shaped to be attached to the perineum as clearly shown in the cited paragraphs.”), wherein said housing comprises an attachment element (e.g. ¶¶30-34) configured to attach a surface of said housing to said perineum surface of said subject and to keep said device attached to said perineum between said posterior aspect of the scrotum and said anus during sexual intercourse (e.g. ¶¶30-34; “this is considered an intended use limitation and only requires that that the attachment element is capable of keep the device attached during sexual intercourse. It is noted that the adhesive is designed for keeping a connection between the device and skin for more than 3 days and therefore is considered capable of staying attached during intercourse”); at least two electrodes in said housing configured to deliver an electric field to a perineal tissue (e.g. 805a, 805b), wherein said electrodes are positioned entirely between the scrotum and the anus of said subject (e.g. see Figs. 2a-15; ¶465); a pulse generator in said housing electrically connected to said at least two electrodes (e.g. ¶166), wherein said pulse generator generates an electric field with parameter values selected to affect at least one selected target within said perineal tissue (e.g. ¶166) and to delay ejaculation in said subject (e.g. ¶166; “it is noted that this is an intended use limitation and only requires the ability to perform said function, in this case the device of Toth provides the exact same stimulation using the exact same parameters as claimed and therefore is capable of delaying ejaculation”); a control circuitry in said housing electrically connected to said pulse generator (e.g. ¶215); a readable and writable memory circuit in said housing electrically connected to said control circuitry, wherein said readable and writable memory stores indications of at least one electric field parameter and/or at least one treatment program (e.g. ¶¶312-313 and 462); at least one battery in said housing electrically connected to said pulse generator (e.g. ¶295); a communication circuitry in said housing electrically connected to said control circuitry (e.g. ¶¶47, 95), configured to: (a) transmit values of at least one physiological parameter of said subject to a remote device (e.g. ¶¶23, 41), wherein said remote device comprises a wearable device or a mobile device (e.g. ¶¶48, 97 and 355); (b) receive following said transmit, wireless signals from said remote device which include values of at least one parameter of said electric field (e.g. ¶¶47, 95); wherein said control circuitry stores said received wireless signals in said memory and signals said pulse generator to generate said electric field based on said received wireless signals (e.g. ¶¶ 296, 298, 312, 462).
Regarding claim 52, Toth further discloses wherein said housing is thin and flexible enough to bend and conform to the anatomical curvature of the perineum (e.g. ¶¶18, 37, 80-81 and 226).
Regarding claim 53, Toth further discloses wherein said pulse generator is configured to generate and deliver an electric field configured to prolong and Ejaculatory Latency Time (ELT) in at least 2-fold compared to the ELT duration without electric field delivery (e.g. ¶¶418-419; “it is noted that the claim and specification are silent as to the field required to prolong the ELT.  For this reason the electric field created by the Toth reference meets each and every limitation of the claim and is therefore capable of performing the claimed prolongation”).
Regarding claim 54, Toth further discloses at least one sensor in said flexible housing for measuring said at least one physiological parameter (e.g. ¶32).
Regarding claim 55, Toth further discloses wherein said device is connected to at least one sensor configured to measure said at least one physiological parameter (e.g. ¶32).
Regarding claim 56, Toth further discloses wherein said at least one physiological parameter comprises heart rate (e.g. ¶170).
Regarding claim 57, Toth further discloses wherein said remote device comprises an information storage cloud (e.g. ¶¶12, 432).
Regarding claim 58, Toth further discloses wherein said communication circuitry signals said remote device to generate a human detectable indication (e.g. ¶¶161, 235).
Regarding claim 59, Toth further discloses wherein said device comprises at least one electrode or sensor for measuring impedance of the generated electric field, and wherein said communication circuitry signals said external device to generate said human detectable indication when values of said measured impedance are higher than 3000 ohm (e.g. ¶303).
Regarding claim 60, Toth further discloses wherein said control circuitry signals said pulse generator to stop generating said electric field if said measured impedance values are higher than 5000 ohm (e.g. ¶303).
Regarding claim 61, Toth further discloses wherein said device comprises at least one electrode or sensor for measuring values of at least one electrical parameter of the electric field, and wherein said control circuitry calculates impedance based on said measured values of said at least one electrical parameter of the electric field (e.g. ¶299).
Regarding claim 62, Toth further discloses wherein said communication circuitry signals said remote device to generate said human detectable indication when values of said calculated impedance indicate an insufficient electrical contact between said at least two electrodes and said perineum surface (e.g. ¶¶161, 235).
Regarding claim 63, Toth further discloses wherein sad housing comprises at least one longitudinal bending line for bending the device to conform to the anatomical curvature of the perineum between the creases of the thighs (e.g. 217; Fig. 2b; ¶447; “it is noted that this is a device claim and the longitudinal line of Toth is capable of being used as a bending line.”).
Regarding claim 64, Toth further discloses wherein a surface area of said at least two electrodes is in a range between 90mm2 and 850mm2 (e.g. ¶267).
Regarding claim 70, Toth further discloses wherein said at least one physiological parameter is an indicator of the arousal level, excitement level and/or is an ejaculation- indicative parameter (e.g. ¶243; “parameter is excitement level”).
Regarding claim 71, Toth further discloses wherein said remote device comprises an application software installed in a memory of said remote device, and wherein said application software controls the activation of said device by controlling parameters of the delivered electric field and/or parameters of a treatment delivered by said device (e.g. ¶¶355-356, 528; “wherein the stimulation is optionally controlled by the other modules”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65-69 and 72-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (U.S. Pub. 2015/0335288 hereinafter “Toth”) in view of Lee (U.S. Pat. 9,149,634).
Regarding claim 65, Toth discloses a method for electrifying nerves and/or muscles of the perineum comprising: attaching a device configured to deliver an electric field to selected targets in the perineum to the perineum skin between a posterior aspect of the scrotum and the anus of said subject (e.g. ¶¶208, 380 and 465); using an adhesive capable of attaching the device to the skin for more than three days (e.g. ¶¶30-34), transmitting values of at least one physiological parameter of the subject to a remote device (e.g. ¶319); receiving wireless signals which include values of at least one parameter of said electric field from said remote device comprising a wearable device or a mobile device (e.g. ¶¶ 15, 47-48, 95, 97, 159 and 355); generating an electric field by said device according to said received wireless signals (e.g. ¶¶418-419); and delivering said electric field to said nerves and/or muscles of the perineum by at least two electrodes of the device (e.g. ¶457). Toth discloses the claimed invention except for explicitly stating that the device stimulates the perineum.  However, Lee teaches that it is known to directly stimulate the perineum as set forth in Column 1, lines 16-24 and Col. 5, lines 1-15 to provide a means for providing an improvement of sexual function, prevention and treatment of urinary incontinence.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Toth, with direct placement of the device on the perineum as taught by Lee, since such a modification would provide the predictable results of stimulating the perineum with a flexible device that attached directly to the skin to provide an improvement of sexual function, prevention and treatment of urinary incontinence.
Regarding claim 66, meeting the limitation of claim 65 above, Toth further discloses wherein said value comprises at a value of at least one electric field parameter and/or value of at least one treatment program stored in said readable writable memory (e.g. ¶457).
Regarding claim 67, meeting the limitation of claim 65 above, Toth further discloses wirelessly coupling said device to said remote device configured to control said device by an application program installed in said remote device, prior to said generating (e.g. ¶¶462-463).
Regarding claim 68, meeting the limitation of claims 65 and 67 above, Toth further discloses signaling said coupled mobile device to generate a human detectable indication if said value is not within a desired range of values and/or is larger than a predetermined value (e.g. ¶235).
Regarding claim 69, Toth discloses a method for electrifying nerves and/or muscles of the perineum comprising: attaching a device configured to deliver an electric field to selected targets in the perineum to the perineum skin between a posterior aspect of the scrotum and the anus of said subject (e.g. ¶¶208, 380 and 465); using an adhesive capable of attaching the device to the skin for more than three days (e.g. ¶¶30-34); reading a value stored in a memory of said device (e.g. ¶¶312-313 and 462); generating by a pulse generator of said device an electric field configured to prolong an Ejaculatory Latency Time (ELT) in at least 2 fold compared to the ELT duration without electric field delivery in said subject (e.g. ¶¶418-419; “it is noted that the claim and specification are silent as to the field required to prolong the ELT.  For this reason the electric field created by the Toth reference meets each and every limitation of the claim and is therefore capable of performing the claimed prolongation”); delivering said electric field to said nerves and/or muscles in said perineum by at least two electrodes of said device (e.g. ¶¶ 296, 298, 312, 462). Toth discloses the claimed invention except for explicitly stating that the device is attached to the perineum.  However, Lee teaches that it is known to attach a stimulation device directly to the perineum as set forth in Column 1, lines 16-24 and Col. 5, lines 1-15 to provide a means for providing an improvement of sexual function, prevention and treatment of urinary incontinence.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Toth, with direct placement of the device on the perineum as taught by Lee, since such a modification would provide the predictable results of stimulating the perineum with a flexible device that attached directly to the skin to provide an improvement of sexual function, prevention and treatment of urinary incontinence.
Regarding claim 72, meeting the limitation of claim 65 above, Toth further discloses wherein said at least one physiological parameter is an indicator of the arousal level, excitement level and/or is an ejaculation- indicative parameter (e.g. ¶243; “parameter is excitement level”).
Regarding claim 73, meeting the limitation of claim 65 above, Toth further discloses wherein said remote device comprises an application software installed in a memory of said remote device, and wherein said application software controls the activation of said device by controlling parameters of the delivered electric field and/or parameters of a treatment delivered by said device (e.g. ¶¶355-356, 528; “wherein the stimulation is optionally controlled by the other modules”).
Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth.
Regarding claim 51, Toth discloses the claimed invention including that the spacing for the electrodes varies based on the intended stimulation location as discloses in paragraph 213, but does not disclose expressly the distance between the electrodes.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the electrode distance as taught by Toth with the distance of 10-14mm, because Toth clearly discloses that the distance varies based on the intended location and one of ordinary skill in the art would have chosen 10-14mm as the spacing in the perineum is small and because it appears to be an arbitrary design consideration which fails to patentably distinguish over Toth.
	Therefore, it would have been an obvious matter of design choice to modify Toth to obtain the invention as specified in the claim(s).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792